 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                        U.S. DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF CALIFORNIA
12
13     IN RE PORTFOLIO RECOVERY                    Case No.: 11-MD-02295-JAH-
       ASSOCIATES, LLC                             BGS
14
       TELEPHONE CONSUMER
15     PROTECTION ACT                              Hon. John A. Houston
16     LITIGATION                                  Hon. Bernard G. Skomal

17                                                  ORDER OF DISMISSAL OF
18                                                  STATHOPOULOS MEMBER
       This Document Relates to                      CASE WITH PREJUDICE
19     STATHOPOULOS V. PORTFOLIO
20     RECOVERY ASSOCIATES LLC,
       Case No.: 3:16-cv-00052
21
22
23
           This cause is before the Court on the Joint Motion to Dismiss with

24   Prejudice, filed by Plaintiff Angela Stathopoulos and Defendant Portfolio

25   Recovery Associates, LLC, regarding said parties’ stipulation to dismiss the
26   member case Stathopoulos v. Portfolio Recovery Associates, LLC, 3:16-cv-01213
27   (“the Stathopoulos action”), with prejudice and with each party to bear its own
28   costs and attorneys’ fees. On proof made to the satisfaction of the Court, and based


                                             -1-
 1   on the parties’ stipulation, the Court finds that the Stathopoulos action must be
 2   dismissed with prejudice and with each party to bear its own costs and attorneys’
 3   fees. Based on the foregoing:
 4         IT IS ORDERED that:
 5         1.     All claims and counterclaims that were or might have been asserted in
 6                the Stathopoulos action are dismissed, pursuant to Federal Rule of
 7
                  Civil Procedure 41(a)(1)(A)(ii), with prejudice and with each party to
 8
                  bear its own costs and attorneys’ fees.
 9
           2.     The Clerk of this Court shall transmit a copy of this Order to the Clerk
10
                  of the United States Judicial Panel on Multidistrict Litigation. See
11
                  J.P.M.L. Rule 10.1 (“Where the transferee district court terminates an
12
                  action by valid order, including but not limited to summary judgment,
13
                  judgment of dismissal and judgment upon stipulation, the transferee
14
                  district court clerk shall transmit a copy of that order to the Clerk of
15
                  the Panel.”). The Stathopoulos action shall not be remanded to the
16
                  transferor court, and this Court shall retain the original files and
17
18
                  records, unless the transferee judge or the Panel directs otherwise. Id.

19
20   DATED: October 3, 2019                  ______________________________
                                             Hon. John A. Houston
21
                                             United States District Judge
22
23
24
25
26
27
28


                                               -2-
